DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s reply dated 10 November 2022 to the restriction requirement mailed 10 June 2022 has been received.  Applicant has elected Group I, claims 1 – 10 without traverse, added new claims 23 – 28 thereto, and cancelled the claims of Group II, claims 11 – 22.  An action on the merits of claims 1 – 10 and 23 – 28 follows below.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “the second part is located at a side portion” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it is seen that a chamber would require a top portion, a bottom portion, and a side portion.  Since the claims recite only a top portion and a bottom portion it is unclear how there would be a chamber or a beverage making material would be sealed within the chamber space since no side portion has been claimed.
The term “more brittle than one other portion” in claim 9 is a relative term which renders the claim indefinite. The term “more brittle than one other portion” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Regarding claim 6, it is unclear how the “second part” would be located at a side portion of the container since claim 1 clearly recites the second part to be located on the bottom of said container.
Claims 2 – 5, 7, 8, and 10 are rejected by virtue of their dependence on a rejected base claim.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 5 and 6 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 5 recites “the first part and the second part are located at the bottom of the container” whilst claim 1 from which claim 5 depends recites with respect to the container that there is “a bottom portion that includes a first part that is configured to break away from a second part”.  Therefore, it is seen that claim 5 fails to further limit the claim from which it depends.
Similarly to claim 5 claim 6 recites “the first part is located at the bottom portion and the second part is located at a side portion” whilst claim 1 from which claim 6 depends recites with respect to the container that there is “a bottom portion that includes a first part that is configured to break away from a second part”, which is to say that both parts are located on the bottom portion of the container.  Therefore, it is seen that claim 6 fails to further limit the claim from which it depends.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 10, 23 – 26 and 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Doglioni US 2008/0216666.
Regarding claims 1 and 5, Doglioni discloses a container (capsule 1) capable of dispensing a beverage, which container comprises a top portion (upper wall 2) that receives a liquid (water) from a beverage machine, a bottom portion that includes a first part (9) that is configured to break away from a second part (lower portion 8) when an outlet (element 50) of the beverage machine presses into the first part with the breaking away of the first part from the second part of the container creating an opening (fig. 1, 4, 6A, and 6B) and a beverage making material (soluble coffee) (paragraph [0064]) is sealed within a chamber space (62) (paragraph [0078]) (60) (paragraph [0091).  
With respect to the remaining recitations beginning “wherein a portion of the beverage making material exits the chamber space via the opening bypassing the outlet of the beverage machine when the liquid is received via the top portion, thereby preventing the beverage making material from remaining in the chamber space” these are seen to be recitations regarding the intended use of the container.
In this regard applicant’s attention is invited to MPEP 2114 which states that “an apparatus must be distinguished from the prior art in terms of structure rather than function”.  That is to say, apparatus claims cover what a device is, not what a device does.  If the body of a claim fully and intrinsically sets forth all the limitations of the claimed invention, and then further limitations merely state, for example, the purpose or intended use of the invention, rather than any distinct structural definition of any of the claimed invention’s structural limitations, then any limitations regarding the intended use of the device are of no significance to claim construction.  A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim which Doglioni certainly does.  Further, if the prior art structure is capable of performing the intended use, then it meets the claim.
It is The Office’s position that the further limitations do not state any distinct definition of any of the claimed invention’s limitations and further that the purpose or intended use, i.e. “wherein a portion of the beverage making material exits the chamber space via the opening bypassing the outlet of the beverage machine when the liquid is received via the top portion, thereby preventing the beverage making material from remaining in the chamber space”, recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art, that is Doglioni and further that the prior art structure, which is identical and/or obvious in view of the prior art to that set forth in the present claims is capable of performing the recited purpose or intended use.
Nevertheless, Doglioni discloses that a portion of the beverage making material exits the chamber space via the opening (square in combination with a circular shape of . . . element 50A) (paragraph [0088]) bypassing the outlet of the beverage machine when the liquid is received via the top portion (paragraph [0057]), thereby preventing the beverage making material from remaining in the chamber space.
Regarding claim 2, Doglioni discloses the side portion (upper wall 2) would be attached to the top portion (film 4) by a bond (thermo-welding) (paragraph [0056] and fig. 1).
Regarding claims 3 and 4, Doglioni discloses the first part would break away from the second part at breaking lines (10) which would necessarily have to be based on different material thicknesses in order for the first part to maintain the window like shape with two wings as disclosed by Doglioni (fig. 5).  Since in the specification the applicant defines an embossment as differences in surface thickness, the thinner portion of the breakaway feature represents an embossment (paragraph [0071] and fig. 5, 6A, and 6C).
Regarding claim 6, Doglioni discloses the first part is located at the bottom portion and as clearly seen in figure 5 the second portion, that is the portion separate from the first portion, has an upward slope delineating a side portion, that is a different side portion than the bottom (fig. 5).
Regarding claim 7, Doglioni discloses the bottom portion of the container, that is the portion of the container that constitutes the lower half, would comprise a set of holes (42) to facilitate dispensing, that is to say through which the portion of the beverage making material would move when exiting the beverage container, which holes are seen to constitute a mesh (paragraph [0084] and fig. 5).
Regarding claim 8, Doglioni discloses there would be a surface (holes 5 in wall 2) that would direct the portion of the beverage making material to mix with the liquid to increase agitation and reduce agglomeration (optimize the turbulent flow) of the beverage making material (paragraph [0065]).
Regarding claim 9, Doglioni discloses the bottom portion of the container would include a frangible element, which by definition, would have to be more brittle than one other portion of the container in order to break open while the other portion would remain intact (paragraph [0070]).
Regarding claim 10, Doglioni discloses the bottom portion includes an element (trap 9) that, when operated on, that is impinged by, a piercing element of a beverage machine, would be under tension and as such stores, that is has, a potential energy (paragraph [0070]).
With respect to the remaining recitations beginning “the potential energy of the tension is released based on the breaking away of the first part from the second part” these are seen to be recitations regarding the intended use of the container and are rejected as such for the same reasons given above in the rejection of claim 1 under Doglioni ‘898.
Claim 23 is rejected for the same reasons given above in the rejection of claim 1.
Regarding claims 24 and 25, Doglioni discloses the first part would break away from the second part at breaking lines (10) which would necessarily have to be based on different material thicknesses as clearly seen in the bottom center of figure 5 where the thickness of the breakaway feature is clearly shown to be thinner than a thickness of the bottom wall.  This is to also say that, since in the specification the applicant defines an embossment as differences in surface thickness, the thinner portion of the breakaway feature represents an embossment, and the remainder of the second part of the bottom wall does not include a thinner portion, i.e. an embossment (paragraph [0071] and fig. 5).
Claim 26 is rejected for the same reasons given above in the rejection of claim 2.
Regarding claim 28, Doglioni clearly discloses the side wall and the bottom wall are capable of enclosing at least one chamber (figure 5).
Claims 23 – 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gualandi et al. US 2017/0334623.
Regarding claim 23, Gualandi discloses a container (capsule 210) capable of dispensing a beverage, which container comprises a side wall (224), a bottom wall (222) extending from, that is bonded to, the side wall, and the bottom wall is attached to a breakaway feature (lamellar valve 240) that would break away from the bottom wall upon being pressed, which breakaway feature would leave an opening in the bottom wall upon being broken away (paragraph [0116] – [0126] and fig. 5).
Regarding claims 24 and 25, Gualandi discloses the thickness of the breakaway feature (240) is thinner than a thickness of the bottom wall and since in the specification the applicant defines an embossment as differences in surface thickness, the thinner portion of the breakaway feature represents an embossment (one cut 241 or weakened line) (paragraph [0117] and fig. 5).
Regarding claim 26, Gualandi discloses there would be a top portion closing member 230) bonded to the side wall (paragraph [0117] and fig. 5).
Regarding claim 27, Gualandi discloses there would be a mesh (anti-particulate filter 225) bonded to the bottom wall (paragraph [0120] and fig. 5).
Regarding claim 28, Gualandi discloses the side wall and the bottom wall are capable of enclosing at least one chamber (fig. 5).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating
    obviousness or nonobviousness.

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Doglioni US 2008/0216666 in view of Gualandi et al. US 2017/0334623.
Claim 27 differs from Doglioni in further comprising a mesh bonded to the bottom wall of the container.  
Gualandi discloses a container (capsule 210) capable of dispensing a beverage, which container comprises a side wall (224), a bottom wall (222) extending from, that is bonded to, the side wall, and the bottom wall is attached to a breakaway feature (lamellar valve 240) that would break away from the bottom wall upon being pressed, which breakaway feature would leave an opening in the bottom wall upon being broken away (paragraph [0116] – [0126] and fig. 5).  Gualandi further discloses there would be a mesh bonded to the bottom wall.  Gualandi is bonding a mesh to the bottom wall of the container for the art recognized as well as applicant’s intended function which is to serve as an anti-particulate filter to insure the dispensed beverage would be free from grains of the beverage making material which would deteriorate the taste thereof (paragraph [0128]).  To therefore modify Doglioni and bond a mesh to the bottom wall of the container as taught by Gualandi to insure the dispensed beverage would be free from grains of the beverage making material would have been an obvious matter of choice and/or design to the ordinarily skilled artisan.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAIM A SMITH whose telephone number is (571)270-7369. The examiner can normally be reached Monday-Thursday 09:00-18:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to please telephone the Examiner.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.S./
Chaim SmithExaminer, Art Unit 1791                                                                                                                                                                                                        19 November 2022



/VIREN A THAKUR/Primary Examiner, Art Unit 1792